Citation Nr: 0639587	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant alleges recognized guerrilla service and seeks 
VA pension benefits.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

This case was remanded by the Board in March 2006, at the 
behest of the RO, for consideration of additional evidence 
and is now ready for disposition.


FINDING OF FACT

The veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice-
connected pension benefits for the appellant.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2006); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to nonservice-
connected pension benefits.  The provisions of 38 U.S.C.A. §§ 
1521 and 1541 set forth as requirements for nonservice-
connected disability pension or death pension that the person 
who served during military service be a "veteran" of a 
period of war.  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203.

The service department has determined that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas.  Although he has 
disputed this determination, and submitted affidavits from 
fellow soldiers as to the reason they were not recognized and 
the activities they engaged in, the fact remains that the 
service department evidence does not support his assertion.  

Thus, because the appellant did not have recognized guerrilla 
service, the law precludes basic eligibility for nonservice-
connected pension.  Accordingly, his claim is denied as a 
matter of law.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  As the law 
(i.e., the appellant's basic eligibility) is dispositive in 
the instant claim, the VCAA is not applicable.


ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA nonservice-connected pension benefits and 
his claim is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


